Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 through 8, 10 through 13, 15 through 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2015/0160758) in view of Chen-CN (CN 104865728 as published in US 20170060309) and Zhang (CN 105677096 as published in US 2017/0192587).

With regard to claims 1, 10 and 21, Chen discloses a touch panel [0009], comprising:
	a base substrate (Figure 1B, #11); and
	a first touch electrode on the base substrate (Figure 1B, #12), wherein the first touch electrode comprises a plurality of first touch electrode lines intersecting with one another ([0016] “FIG. 1A shows a partial top view of a touch panel 100 with mesh alloy electrodes according to a first embodiment of the present invention” wherein the office considers Chen’s mesh alloy electrodes as corresponding with the claimed touch electrode lines),
	wherein in a direction perpendicular to the base substrate, each of the plurality of first touch electrode lines comprise at least two laminated transparent conductive layers ([0019] “… the first electrode 12 has a stacked structure composed of an alloy layer 122 sandwiched between two transparent conductive layers (i.e., a top transparent conductive layer 121 and a bottom transparent conductive layer 123)”), and the at least two laminated transparent conductive layers comprise a laminate of a first metal oxide 
	The office finds no specific disclosure in Chen wherein the touch panel comprises a shadow eliminating layer on a side of the first touch electrode away from the base substrate, the shadow eliminating layer being an outmost layer of the touch panel and the shadow eliminating layer is configured to reduce a visual contrast between a region where the first touch electrode lines are provided and a region where no first touch electrode line is provided, so that patterns of respective touch electrode lines fade away.  Chen-CN discloses a touch panel comprising a shadow eliminating layer on a side of the first touch electrode away from the base substrate, the shadow eliminating layer being an outmost layer of the touch panel (Figure 7, #108 and [0054] “As shown in FIG. 7, the color filter substrate 100 may further include a shadow elimination layer 108, which is provided on the outer surface of the second touch electrode 105”).
	The office finds combining Chen and Chen-CN would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Chen discloses a touch panel, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Chen-CN also discloses a touch panel, a "comparable" device, which has been improved by including a shadow eliminating layer 
	The office finds no specific disclosure in the combination of Chen and Chen-CN wherein the shadow eliminating layer is configured to reduce a visual contrast between a region where the first touch electrode lines are provided and a region where no first touch electrode line is provided, so that patterns of respective touch electrode lines fade away.  Zhang discloses the shadow eliminating layer is configured to reduce a visual contrast between a region where the first touch electrode lines are provided and a region where no first touch electrode line is provided, so that patterns of respective touch electrode lines fade away ([0005] “… after the ITO layer is etched to form a patterned area and a non patterned area, since the reflectivity difference of these two areas is very large, the etching texture is relatively obvious, resulting in the loss of visual effect”, [0006] “The embodiments of the present invention provide a touch control 
	The office finds combining Chen, Chen-CN and Zhang would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chen and Chen-CN discloses a touch panel, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Zhang also discloses a touch panel, a "comparable" device, which has been improved by configuring the shadow eliminating layer to reduce a visual contrast between a region where the first touch electrode lines are provided and a region where no first touch electrode line is provided, so that patterns of respective touch electrode lines fade away.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Zhang's known technique of configuring the shadow eliminating layer to reduce a visual contrast between a region where the first touch electrode lines are provided and a region where no first touch electrode line is provided, so that patterns of respective touch electrode lines fade away in the same way in the combination of Chen and Chen-CN.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each 

With regard to claims 2 and 11, Chen discloses each of the plurality of first touch electrode lines further comprises a second metal oxide layer on a side of the first metal layer away from the first metal oxide layer or on a side of the first graphene layer away from the first metal oxide layer (Figure 1B, #s 121 and 123).

With regard to claim 7, Chen discloses a material of at least one of the first metal oxide layer and the second metal oxide layer comprises indium tin oxide ([0019] “… the transparent conductive layer 121/123/141/143 may, for example, be made of metal oxide, such as indium tin oxide (ITO)”).

With regard to claims 8 and 13, Chen discloses a second touch electrode on a side of the first touch electrode away from the base substrate (Figure 1B #14), wherein the second touch electrode comprises a plurality of second touch electrode lines intersecting with one another ([0021] “… the first electrode 12 or the second electrode 14 includes meshes …”), and the first touch electrode is insulated from the second touch electrode (Figure 1B, #13), wherein each of the plurality of second touch electrode lines comprises at least two another laminated transparent conductive layers (Figure 1B, #’s 141 and 143), and the at least two another laminated transparent conductive layers comprise a laminate of a third metal oxide layer and a second metal layer ([0019] “… the transparent conductive layer 121/123/141/143 may, for example, 

With regard to claims 17 and 16, Chen discloses one of the first touch electrode and the second touch electrode is a touch driving electrode, and the other of the first touch electrode and the second touch electrode is a touch sensing electrode [0005]. 

With regard to claim 15, Chen discloses a touch display device, comprising the touch panel [0002]. 

With regard to claim 4, the office finds no specific disclosure in the combination of Chen, Chen-CN and Zhang wherein in the direction perpendicular to the base substrate, the first metal layer has a thickness ranging from 150 A to 250 A.   Since courts have found, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (Changes in Size / Proportion  MPEP §2144.04(IV)(A)), and since the office finds manufacturing the first metal layer having a thickness ranging from 150 A to 250 A is a recitation of relative dimensions that would not make the claimed device to perform differently than the prior art, the office therefore finds it would have been obvious to one of ordinary skill in the art at the 

With regard to claim 5, Chen discloses in the direction perpendicular to the base substrate, each of the plurality of first touch electrode lines has a thickness ranging from 5 to 50 micrometers.  The office finds no specific disclosure in the combination of Chen, Chen-CN and Zhang wherein in the direction perpendicular to the base substrate, each of the plurality of first touch electrode lines has a thickness ranging from 750 A to 2650 A.  Since courts have found, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (Changes in Size / Proportion  MPEP §2144.04(IV)(A)), and since the office finds manufacturing each of the plurality of first touch electrode lines having a thickness ranging from 750 A to 2650 A is a recitation of relative dimensions that would not make the claimed device to perform differently than the prior art, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include manufacturing each of the plurality of first touch electrode lines having a thickness ranging from 750 A to 2650 A

With regard to claim 6, Chen discloses each of the plurality of first touch electrode lines has a substantially reduced resistivity, for example, 5-20 Kohm.  The office finds no specific disclosure in the combination of Chen, Chen-CN and Zhang ⬜.  Since courts have found, when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (Optimization of Ranges  MPEP §2144.05(II)), and since the office considers each of the plurality of first touch electrode lines being a square resistance which is not greater than 10 Ω/⬜ is discovering the optimum or workable ranges by routine experimentation, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective files dates to include each of the plurality of first touch electrode lines be a square resistance which is not greater than 10 Ω/⬜.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Chen-CN and Zhang in view of Bae (2016/0041644).

With regard to claim 3, Chen discloses a material of the first metal layer comprises a silver alloy or copper alloy ([0019] “The alloy layer 122/142 may, for example, be made of silver alloy (e.g., silver-aluminum alloy) or copper alloy”).  The office finds no specific disclosure in the combination of Chen, Chen-CN and Zhang wherein the first metal layer comprises a silver palladium copper alloy.  Bae discloses the first metal layer comprises a silver palladium copper alloy [0041].
		The office finds combining Chen, Chen-CN, Zhang and Bae would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Chen-CN and Zhang in view of Park2017 (2017/0285780).

With regard to claim 12, the office finds no specific disclosure in the combination of Chen, Chen-CN and Zhang wherein patterning the at least two laminated transparent conductive layers by using a single patterning process.  
		The office finds combining Chen, Chen-CN, Zhang and Park2017 would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chen, Chen-CN and Zhang discloses a touch panel, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Park2017 also discloses a touch panel, a "comparable" device, which has been improved by patterning the at least two laminated transparent conductive layers by using a single patterning process.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Park2017's known technique of patterning the at least two laminated transparent conductive layers by using a single patterning process in the same way in the combination of Chen, Chen-CN and Zhang.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Chen, Chen-CN, Zhang and Park2017, the combination would, therefore, yield predictable results.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Chen-CN and Zhang in view of GE (CN 203812218).

With regard to claim 19, the office finds no specific disclosure in the combination of Chen, Chen-CN and Zhang wherein a material of the shadow eliminating layer is silicon oxynitride.  GE discloses a material of the shadow eliminating layer is silicon oxynitride (Abstract: “The touch panel comprises a substrate layer and a transparent conductive film layer, wherein at least one side of the transparent conductive film layer is provided with at least one silicon oxynitride film shadow elimination layer”).
The office finds combining Chen, Chen-CN and Zhang would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chen, Chen-CN and Zhang discloses a touch panel, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds GE also discloses a touch panel, a "comparable" device, which has been improved by including a material of the shadow eliminating layer being silicon oxynitride.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply GE's known technique of including a material of the shadow eliminating layer being silicon oxynitride in the same way in the combination of Chen, Chen-CN and Zhang.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each 


Response to Arguments
Applicant's arguments with respect to claims 1 through 8, 10 through 13, 15 through 17, 19 and 21 have been considered but are directed toward newly amended claims and are believed to be answered by and are therefore moot in view of the new grounds of rejection presented above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7 AM to 6 PM Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622